      Case 4:19-cv-01460 Document 952 Filed on 08/23/21 in TXSD Page 1 of 2
                                                                                     United States District Court
                                                                                       Southern District of Texas

                   IN THE UNITED STATES DISTRICT COURT                                    ENTERED
                       SOUTHERN DISTRICT OF TEXAS                                       August 23, 2021
                            HOUSTON DIVISION                                           Nathan Ochsner, Clerk


                                                   §
    In re INTERCONTINTENTAL                        §
    TERMINALS COMPANY LLC,                         § Consolidated No. 4:19-cv-1460
    DEER PARK FIRE LITIGATION                      §
                                                   §       No. 4:19-cv-3457
                                                   §
                                                   §

                                            ORDER

       Pending before the Court1 is Plaintiff Brickey Juan Manuel’s (“Plaintiff”)

motion in support of interim class counsel (ECF No. 847), motion for leave to file

support of class certification (ECF No. 858), motion for leave to order withdrawn

attorney David Emmett Chapin to send medical bills to Plaintiff (ECF No. 864),

motion for leave in regards to a proposed settlement review order (ECF No. 897),

and motion for extension of time to serve medical records and medical bills (ECF

No. 898).2

       The Case Management and Scheduling Order Part II and the Second Amended

Order Regarding Leadership Structure govern the administration of this case. ECF

Nos. 214, 472. The Order explicitly instructs that all communications with the Court

be brought through Co-Lead Counsel. ECF No. 472 at 5. The Court has previously


1
 The district judge before whom this case is pending referred it for all pretrial purposes pursuant
to 28 U.S.C. § 636. Order, ECF No. 112.
2
 Defendant Intercontinental Terminals Company LLC filed a response in opposition to Plaintiff’s
motion for leave to file proposed settlement (ECF No. 897) and motion for extension of time to
serve medical records (ECF No. 898). ECF No. 921.
                                               1
    Case 4:19-cv-01460 Document 952 Filed on 08/23/21 in TXSD Page 2 of 2


admonished Plaintiff to cease filing motions that do not comply with those orders.

See ECF No. 841. Since all communications with the Court must be brought through

Co-Lead Counsel, Plaintiff is once again instructed to leave the briefing at this time

to the Co-Lead Counsel, who are identified in the attached Second Amended Order

Regarding Leadership Structure. To the extent that Plaintiff has any motions he

seeks to have filed, he must have Co-Lead Counsel agree to and file them.

      Accordingly, it is ORDERED that Plaintiff’s motions (ECF Nos. 847, 858,

864, 897, and 898) are STRICKEN.

      SIGNED on August 23, 2021.

                                              ___________________________
                                               __________________________
                                                 Dena Hanovice Palermo
                                               United States Magistrate Judge




                                          2
